Citation Nr: 0300559	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  00-01 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania that denied an increased 
(compensable) evaluation for hepatitis.

This case was previously before the Board in March 2001 at 
which time it was remanded for additional development.



FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  Hepatitis was demonstrated to be healed and 
nonsymptomatic and there were no objective clinical 
findings of demonstrable liver damage with mild 
gastrointestinal disturbance.

3.  Hepatitis was not manifested by clinical findings of 
associated intermittent fatigue or malaise, anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least 
one week during the last 12-month period.



CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7345 (2000, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Act and 
implementing regulations essentially eliminate the concept 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal as all notification and 
development action needed to render a fair decision on the 
claim, to the extent possible, been accomplished.

Through the June 1999 statement of the case, and January 
2000 supplemental statement of the case, the veteran and 
his representative have been notified of the law and 
regulations governing entitlement to the benefit sought, 
the evidence which would substantiate the claim, and the 
evidence that has been considered in connection with the 
appeal.  Moreover, in a letter dated in March 2001, the RO 
specifically informed the veteran of the VCAA and VA's 
duty to assist under the new law.  The Board also finds 
that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be 
retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
view of the foregoing, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support the claim, and has been 
provided ample opportunity to submit such information and 
evidence.

Factual Background

VAMC outpatient treatment records dated in March 2000 
revealed that the veteran suffered from mild chronic renal 
insufficiency (CRI), and slight anemia.  When seen in 
August 2000, he denied having any fevers, chills, night 
sweats, weight changes, anorexia, nausea, vomiting, 
abdominal pain, diarrhea, or jaundice.  CRI was of unclear 
etiology, although it was opined to be probably due to 
long-standing hypertension or history of radiation 
nephritis.  The anemia was of chronic disease and 
multifactorial in origin.  The possibilities included CRI, 
radiation therapy, or occult blood loss.  The veteran 
denied anorexia and fatigue.  LFTs (liver function tests) 
were within normal limits.  A renal ultrasound in August 
2000 revealed normal findings.  In April 2001, when seen 
at the hematology clinic, it was opined that his 
creatinine was elevated secondary to hypertension and 
vascular; and his mild anemia was due to pelvic 
irradiation.  In May 2001, when evaluated at a 
gastrointestinal clinic, the veteran denied abdominal 
pain, nausea, vomiting, or diarrhea.  His appetite was 
good and his weight was stable.  His weight was 189 
pounds, compared with 190 pounds six months earlier.  The 
examiner opined that iron studies were more consistent 
with anemia of chronic disease and could be explained by 
his CRI and less by the monoclonal gammopathy of 
undetermined significance.  Progress notes dated in 
November 2001 indicated the veteran complained of 
abdominal pain.  The symptoms resolved with an advance in 
diet.

During a January 2002 travel board hearing, the veteran 
testified that he currently had no affects or symptoms 
from his hepatitis and had not been treated for it.  He 
had mild gastrointestinal disturbances, but he did not 
know what caused them. 

The veteran underwent a VA examination in October 2002.  
He denied dysphagia or odynophagia.  His weight was noted 
to be approximately 14 pounds below his normal weight.  A 
loss of 10-15 pounds occurred since he had cardiac surgery 
during the past spring.  The veteran also denied abdominal 
pain, fever, distention, nausea, vomiting, or hematemesis, 
and could not recall his last emesis.  He experienced some 
fatigue and weakness.  The impression was that the veteran 
most likely had hepatitis A in service, which is self-
limiting and does not have chronic sequela.  The veteran 
did not demonstrate or report any symptoms of chronic 
hepatitis.  There was also no demonstrable evidence of 
chronic liver disease.  LFTs were within normal limits and 
there was evidence of continued chronic renal 
insufficiency, which can occur with hepatitis B and C, but 
does not occur with hepatitis A.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based 
on established entitlement to compensation is at issue, 
the present level of disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show 
all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has  considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran 's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).

During the pendency of this appeal, the criteria for 
rating hepatitis were revised, effective July 2, 2001.  
The criteria for evaluation of infectious hepatitis at 38 
C.F.R. § 4.114, Diagnostic Code 7345, in effect prior to 
July 2, 2001, provided that a noncompensable evaluation 
was warranted for hepatitis which was healed and 
nonsymptomatic.  A 10 percent evaluation was awarded for 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent evaluation was warranted for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and 
frequency but necessitating dietary restriction or other 
therapeutic measures. .  38 C.F.R. § 4.114, Diagnostic 
Code 7354 (in effect prior to July 2, 2001).

The criteria for evaluation of infectious hepatitis 
effective from July 2, 2001, under 38 C.F.R. § 4.114, 
Diagnostic Code 7345, for chronic liver disease without 
cirrhosis (including hepatitis B, chronic active 
hepatitis, auto-immune hepatitis, hemochromatosis, drug-
induced hepatitis, etc., but excluding bile duct disorders 
and hepatitis C) are as follows: a noncompensable 
evaluation is warranted for nonsymptomatic hepatitis.  A 
10 percent evaluation is warranted for intermittent 
fatigue, malaise, and anorexia, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration or at least one week, but 
less than two weeks, during the past 12-month period.  A 
40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms 
as just described) having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
month period. 38 C.F.R. § 4.114, Diagnostic Code 7354 
(effective on and  after July 2, 2001).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991), where a law or regulation changes after a claim 
has been filed or reopened but before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise, or permitted the VA Secretary to do otherwise, 
and the Secretary did so.  See VAOPGCPREC 3-2000 (April 
10, 2000).  The criteria for evaluating hepatitis was 
amended during the pendency of this appeal.  Accordingly, 
the Board is compelled to review the clinical evidence on 
file in relation to both the older criteria that was in 
effect prior to July 2, 2001, and the newly adopted 
criteria and to apply the version of the criteria that is 
more favorable to the veteran's claim.

Evaluation of the evidence under the old criteria does not 
indicate that there is objective medical evidence to show 
that the veteran's hepatitis meets the criteria for a 
compensable evaluation.  The veteran testified during a 
January 2002 travel board hearing that he had not been 
experiencing the affects or symptoms associated with 
hepatitis.  His statement is consistent with a October 
2002 VA examination report that noted there was no 
evidence of liver disease and that the veteran had not 
demonstrated or reported any of the symptoms of chronic 
hepatitis.  Although he stated during his hearing that he 
had mild gastrointestinal discomfort and fatigue, these 
are not presumed to be associated with hepatitis as there 
is no evidence of liver damage.  

With regard to the current criteria, a compensable 
evaluation is not warranted because there is no evidence 
of chronic liver disease.  In addition, the veteran has 
not experienced incapacitating episodes and he has 
consistently denied anorexia, nausea, vomiting, 
arthralgia, and pain.  Although he indicated during a VA 
examination that he experienced some fatigue, VA 
outpatient progress notes indicated that he denied fatigue 
on several occasions.  Again, without evidence of liver 
disease, any fatigue the veteran experienced can not be 
presumed to be related to hepatitis, particularly since 
the VA examiner indicated the veteran did not demonstrate 
any symptoms of hepatitis.

Based on the foregoing, the preponderance of the evidence 
is against the veteran's claim for an increased evaluation 
for hepatitis; therefore, the benefit of the doubt 
doctrine does not apply and the claim is denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2002);  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

The above decision is based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disability, so as to warrant referral to the RO for 
consideration of an assignment of a higher evaluation on 
an extra-schedular basis.  In this regard, the Board notes 
that there is no showing that the disability under 
consideration has resulted in marked interference with 
employment.  In addition, there is no showing that the 
veteran's hepatitis has necessitated frequent, or indeed 
any, periods of hospitalization, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence 
of such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2002) are not met. 


ORDER

An increased evaluation for hepatitis is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

